Order entered April 24, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00936-CR

                             BEDROS NOBAR MINASSIAN, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 194th Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F08-54609-P

                                              ORDER
        The Court REINSTATES the appeal.
        On February 24, 2014, we ordered the trial court to prepare a certification of appellant’s
right to appeal that accurately reflected the probation revocation proceedings. On April 22,
2014, we received the certification indicating appellant’s right to appeal.
        Our record reflects the State’s brief was due March 26, 2014 but has not yet been filed.
Moreover, the State has not sought an extension of time to file its brief. Accordingly, we
ORDER the State to file its brief by May 12, 2014. If the brief is not filed by the date specified,
the appeal will be submitted on appellant’s brief alone.
        We DIRECT the Clerk to send copies of this order, by electronic transmission, to
counsel for all parties.

                                                        /s/   DAVID EVANS
                                                              JUSTICE